RENDERED: JANUARY 14, 2022; 10:00 A.M.
                          TO BE PUBLISHED

                Commonwealth of Kentucky
                          Court of Appeals

                             NO. 2017-CA-1179-MR


CATHY STONE, THROUGH EDWIN
STONE, IN HIS CAPACITY AS THE
EXECUTOR OF THE ESTATE OF
PLAINTIFF, CATHY STONE                                               APPELLANT

            ON REMAND FROM KENTUCKY SUPREME COURT
                    (FILE NO. 2019-SC-0047-DG)

                APPEAL FROM JEFFERSON CIRCUIT COURT
v.                HONORABLE BARRY WILLETT, JUDGE
                        ACTION NO. 15-CI-003483



DEAN DAIRY HOLDINGS, LLC,
d/b/a DEAN MILK COMPANY, LLC;
AND THOMAS PHILP                                                     APPELLEES



                                OPINION
                        REVERSING AND REMANDING

                                  ** ** ** ** **

BEFORE: CLAYTON, CHIEF JUDGE; COMBS AND JONES, JUDGES.

CLAYTON, CHIEF JUDGE: This case is before us on remand from the Kentucky

Supreme Court for further consideration in light of that Court’s recent decision in
Estate of Benton by Marcum v. Currin, 615 S.W.3d 34 (Ky. 2021). Upon further

review, we reverse the Jefferson Circuit Court’s order and remand for further

proceedings.

                FACTUAL AND PROCEDURAL BACKGROUND

               Dean Dairy Holdings, LLC (“Dean Milk”) employed Cathy Stone.

On July 15, 2015, Ms. Stone filed an action against Dean Milk and Thomas Philp,

her former supervisor, based on her claims of discrimination, retaliation, and

intentional infliction of emotional distress. Dean Milk and Mr. Philp removed the

case to the United States District Court for the Western District of Kentucky on

August 10, 2015, alleging that Ms. Stone had fraudulently included Mr. Philp as a

party to the action to prevent the federal court from having diversity jurisdiction.

               Thereafter, on September 5, 2015, while briefing was underway as to

why the federal court should remand the case to Jefferson Circuit Court, Ms. Stone

passed away. On December 13, 2015, Ms. Stone’s counsel filed a statement with

the federal court pursuant to Federal Rule of Civil Procedure (“FRCP”) 25(a),

noting Ms. Stone’s death. Ms. Stone’s counsel served the statement on all parties.

On December 21, 2015, Carl Edwin Stone, Ms. Stone’s husband, filed a motion

with the federal court to substitute himself as the named plaintiff in the action,

again in compliance with FRCP 25(a). On March 21, 2016, the federal court




                                          -2-
granted Mr. Stone’s motion for substitution, with the order’s caption indicating that

Mr. Stone, in his representative capacity, replaced Ms. Stone as the named party.

             Ten days later, the federal court remanded the case back to Jefferson

Circuit Court on the basis that Ms. Stone had a colorable claim for retaliation

against Mr. Philp. On September 14, 2016, a few days after the first anniversary of

Ms. Stone’s death, Dean Milk and Mr. Philp filed a motion with the circuit court

under Kentucky Rule of Civil Procedure (“CR”) 12.02(f) to dismiss the lawsuit,

alleging that Mr. Stone, as the executor of Ms. Stone’s estate (the “Estate”), had

failed to file an application for revival of the action within one year of Ms. Stone’s

death as required under Kentucky Revised Statutes (KRS) 395.278. The Estate did

not file a motion to revive the action under KRS 395.278 with the trial court until

January 26, 2017, over sixteen months after Ms. Stone’s death.

             The trial court granted the motion, finding that it must dismiss Ms.

Stone’s claims because the Estate had failed to properly revive the action in

accordance with KRS 395.278 and in contravention of the statute’s one-year

statute of limitations. The Estate thereafter filed a motion to alter, amend, or

vacate the trial court’s ruling, which the trial court overruled.

             This appeal followed, with the Estate arguing that: (1) Mr. Stone was

substituted correctly under the federal rules while the case was pending in federal

court, making a motion for revival under KRS 395.278 unnecessary under the


                                          -3-
Rules Enabling Act, 28 United States Code (U.S.C.) § 2072; (2) if this Court found

that revival was necessary under KRS 395.278, Mr. Stone’s motion for substitution

under the federal rules was sufficient to revive the action for purposes of KRS

395.278; and (3) if Mr. Stone’s motion for substitution under the federal rules was

insufficient to revive the action, Kentucky’s tolling statute applied and extended

the time for the Estate to file a separate motion to revive.

                                     ANALYSIS

             We originally held in this appeal that, because KRS 395.278 and

FRCP 25 did not conflict, any analysis under the Rules Enabling Act was

unnecessary; that the Estate was required to file a motion in accordance with KRS

395.278 to revive Ms. Stone’s claim; that Mr. Stone’s motion for substitution

under FRCP 25 was not adequate to serve as an application for revival under KRS

395.278; and that the provisions of KRS 413.270 did not toll the un-revived action.

             The Supreme Court thereafter granted discretionary review, vacated

our decision, and remanded for our reconsideration under the subsequently-decided

Currin case. In Currin, the Kentucky Supreme Court held that “KRS 395.278 is a

statute of limitation, and . . . a motion for substitution properly filed with the court

in accordance with CR 25.01(1) within the one-year allotted by the legislature

constitutes revival.” 615 S.W.3d at 39 (emphasis added). Thus, while the revival

statute – or KRS 395.278 – “grant[ed] a substantive right to the would-be litigant,


                                           -4-
. . . CR 25.01 was the appropriate procedural means by which it was to be

achieved.” Id. at 37 (citing Daniel v. Fourth & Market, Inc., 445 S.W.2d 699, 701

(Ky. 1968)).

               Consequently, according to the Kentucky Supreme Court’s decision in

Currin, a litigant need not make a separate motion for revival under KRS 395.278.

615 S.W.3d at 37. Because Mr. Stone took the appropriate steps under federal law

to substitute himself as a party in his representative capacity, because Mr. Stone’s

motion for substitution was ultimately granted by the federal court while the case

was still pending in federal court, and because no separate motion for revival was

required, we find that Mr. Stone properly complied with all the applicable

substitution requirements. Id. at 39; see also Boggs v. Blue Diamond Coal Co.,

497 F. Supp. 1105, 1107 (E.D. Ky 1980).

                                   CONCLUSION

               Accordingly, we reverse the circuit court’s order granting Dean

Milk’s motion to dismiss for failure to revive and denying the Estate’s motion to

substitute and revive. Further, we remand this matter to the circuit court for

findings of fact and conclusions of law concerning Dean Milk’s partial motion to

dismiss Ms. Stone’s claims for retaliation and intentional infliction of emotional

distress against Dean Milk and Mr. Philp, which the circuit court had originally




                                          -5-
denied as moot based on its decision to grant Dean Milk’s motion to dismiss for

failure to revive.

             ALL CONCUR.



 BRIEFS FOR APPELLANT:                   BRIEF FOR APPELLEES:

 John S. Friend                          John O. Sheller
 Robert W. “Joe” Bishop                  Steven T. Clark
 Tyler Z. Korus                          Louisville, Kentucky
 Louisville, Kentucky




                                       -6-